IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-74,487

                      RONALD JEFFREY PRIBLE, JR. Appellant

                                               v.

                                   THE STATE OF TEXAS

                   ON DIRECT APPEAL FROM CAUSE NO. 921126
                     IN THE 351 st JUDICIAL DISTRICT COURT
                                  HARRIS COUNTY

       Per curiam.

                                            ORDER

       The above styled and numbered cause is before this Court on direct appeal from

appellant’s capital murder conviction and sentence of death in Cause No. 921126 in the 351st

District Court of Harris County.

       On January 26, 2005, this Court issued an opinion affirming the judgment of the trial

court. Upon request of the District Clerk, State’s Exhibit Nos. 47,49,50,52, 55-57, 60-63, 65,67,

159-162, 167-171 (photographs) and State’s Exhibit No. 67 (videotape) are ordered returned to

the District Clerk of Harris County

       IT IS SO ORDERED THIS THE 19th DAY OF MAY, 2015.

Do not publish